                                     Case 2:19-cv-01137-JCM-DJA Document 29 Filed 10/03/19 Page 1 of 2



                          1    SANDRA KETNER, ESQ., Bar # 8527
                               LITTLER MENDELSON, P.C.
                          2    200 S. Virginia Street
                               8th Floor
                          3    Reno, NV 89501.1944
                               Telephone:     775.348.4888
                          4    Fax No.:       775.786.0127
                               Email: sketner@littler.com
                          5
                               Attorneys for Defendant
                          6    AMERICAN HOMES 4 RENT, LP

                          7

                          8                                         UNITED STATES DISTRICT COURT
                          9                                             DISTRICT OF NEVADA
                       10

                       11      ANNIE D. ELLISON,

                       12                              Plaintiff,               Case No. 2:19-cv-01137-JCM-DJA

                       13      vs.                                             [PROPOSED] STIPULATION AND ORDER
                                                                               TO EXTEND TIME FOR DEFENDANT TO
                       14      AMERICAN HOMES 4 RENT, LP,                      FILE A REPLY IN SUPPORT OF ITS
                                                                               MOTION TO COMPEL ARBITRATION
                       15                              Defendant.              AND TO DISMISS PURSUANT TO RULE
                                                                               12(b)(1) OR, ALTERNATIVELY TO STAY
                       16                                                      LITIGATION PENDING THE
                                                                               ARBITRATION
                       17
                                                                                [FIRST REQUEST]
                       18

                       19

                       20               Plaintiff ANNIE D. ELLISON (“Plaintiff”) and Defendant AMERICAN HOMES 4 RENT,

                       21      LP (“Defendant”), by and through their undersigned counsel, hereby agree and stipulate to a one (1)

                       22      week extension of time for Defendant to file a Reply in Support of Its Motion to Compel Arbitration

                       23      and to Dismiss Pursuant to Rule 12(b)(1) or, Alternatively to Stay Litigation Pending the Arbitration

                       24      from the current deadline of October 8, 2019, up to and including October 15, 2019. The parties have

                       25      agreed to the extension because Defendant’s undersigned counsel will be on vacation from October 7-

                       26      11, 2019.

                       27      ///

                       28
LITTLE R MEND ELSO N, P .C .
       Attorneys At Law
     200 S. Virginia St reet   4825-1436-4584.1 074188.1028
           8th Floor
     Reno, NV 89501.1944
         775.348.4888
                                   Case 2:19-cv-01137-JCM-DJA Document 29 Filed 10/03/19 Page 2 of 2



                          1             This is the first request for an extension of time and is made in good faith and not to cause

                          2    unnecessary delay.

                          3
                               Dated: October 3, 2019                            Dated: October 3, 2019
                          4
                               Respectfully submitted,                            Respectfully submitted,
                          5

                          6
                               /s/ Job J. Milfort                                /s/ Sandra Ketner
                          7    ERIC DOBBERSTEIN, ESQ.                            SANDRA KETNER, ESQ.
                               DOBBERSTEIN LAW GROUP                             LITTLER MENDELSON, P.C.
                          8
                               JOB J. MILFORT, ESQ.                              Attorneys for Defendant
                          9                                                      AMERICAN HOMES 4 RENT, LP
                               PRIOLEAU, MILFORT, & RIVERS, LLC
                       10
                               Attorneys for Plaintiff
                       11      ANNIE D. ELLISON

                       12                                                            ORDER

                       13                                                            IT IS SO ORDERED.
                       14
                                                                                            October 7, 2019.
                                                                                     Dated: _____________________, 2019.
                       15

                       16

                       17                                                            _______________________________________
                                                                                     UNITED STATES DISTRICT COURT JUDGE
                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
LITTLE R MEND ELSO N, P .C .                                                    2.
       Attorneys At Law
     200 S. Virginia St reet   4825-1436-4584.1 074188.1028
           8th Floor
     Reno, NV 89501.1944
         775.348.4888
